Case 1:14-cr-00699-RMB Document 740 Filed 01/25/21 Page 1 of 8 PageID: 9786



                                               [Dkt. Nos. 710 and 730]

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             Camden Vicinage

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  : Crim. No. 14-699-08 (RMB)
                              :
KABAKA ATIBA                  : OPINION
______________________________:


     This matter comes before the Court upon Defendant Kabaka

Atiba’s Motion to Reduce Sentence pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A)(i) (compassionate release).

[Dkt. No. 48].    Defendant Atiba is currently serving his

sentence at the Bureau of Prisons facility in Morgantown, West

Virginia, having served a little over one-half of his sentence.

The Court having considered the parties’ submissions, and for

the reasons discussed below, denies the Motion.

     On October 12, 2016, Defendant pled guilty to possession

with intent to distribute cocaine in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(c).     The Honorable Jerome B. Simandle

sentenced him on October 13, 2017, to 120 months imprisonment to

be followed by three years’ supervised release.

     On November 16, 2020 and December 18, 2020, counselled

Defendant filed a motion for a reduction of sentence pursuant to

18 U.S.C. §3582(c).    [Dkt. Nos. 710 and 730].       In the Motions,
                                     1
Case 1:14-cr-00699-RMB Document 740 Filed 01/25/21 Page 2 of 8 PageID: 9787



Defendant argues: (1) that his medical situation – specifically

obesity, type II diabetes, hypertension, and high cholesterol -

present extraordinary and compelling circumstances warranting

relief;1 (2) the BOP is ill-equipped to address the COVID-19

pandemic; and (3) Defendant could live at home with his wife and

family where he can practice social distancing measures in a

safer location.

       The Government responds while Defendant’s medical

conditions may place him at a greater risk of severe illness

should he contract COVID-19, the BOP is well equipped to treat

Defendant’s medical needs.       Moreover, it also has introduced

evidence of the measures that the Bureau of Prisons has taken to

prevent the spread of the coronavirus.        It is set forth at

length in the Government’s Response. See Govt. Opp., Dkt. No.

736, at 6-11.

DISCUSSION
       Although a district court generally has limited authority

to modify a federally-imposed sentence once it commences, Dillon

v. United States, 560 U.S. 817, 825 (2010), the First Step Act

(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts

to grant compassionate release where there exists “extraordinary




1   He also has allergies and benign prostatic hyperplasia.
                                     2
Case 1:14-cr-00699-RMB Document 740 Filed 01/25/21 Page 3 of 8 PageID: 9788



and compelling reasons” to reduce a sentence.         The statute

provides, in relevant part, that:

     (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
     after the defendant has fully exhausted all
     administrative rights to appeal a failure of the
     Bureau of Prisons to bring a motion on the defendant’s
     behalf or the lapse of 30 days from the receipt of
     such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that
     does not exceed the unserved portion of the original
     term of imprisonment), after considering the factors
     set forth in section 3553(a) to the extent that they
     are applicable, if it finds that--
     (i) extraordinary and compelling reasons warrant such
     a reduction. . .
     18 U.S.C. § 3582(c) (emphasis added). As such, under
     the FSA, a defendant seeking a reduction in his term
     of imprisonment bears the burden of establishing both
     that he has satisfied (1) the procedural prerequisites
     for judicial review, and (2) that compelling and
     extraordinary reasons exist to justify compassionate
     release.
     This Court may only grant a motion for reduction of

sentence under the FSA if it was filed “after the defendant has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020), as revised (Apr. 8, 2020).        This is a statutory

                                     3
Case 1:14-cr-00699-RMB Document 740 Filed 01/25/21 Page 4 of 8 PageID: 9789



requirement that this Court may not waive.         See, e.g., Raia,

2020 WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d

Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016).

     There is no disagreement that Defendant has exhausted his

administrative remedies.     United States v. Raia, Civ. No. 20-

1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020).          The Court,

thus, turns to the merits.

     Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain

circumstances, once the exhaustion requirement has been

satisfied as it has here, grant a defendant’s motion to reduce

his term of imprisonment “after considering the factors set

forth in [18 U.S.C. § 3553(a)],” if the Court finds that (i)

“extraordinary and compelling reasons warrant such a reduction,”

and (ii) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i).    The Defendant bears the burden to establish

that he is eligible for a sentence reduction.         United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v.

Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

     The Sentencing Commission has issued a policy statement

addressing reduction of sentences under § 3582(c)(1)(A).           As

relevant here, the policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a)

factors if the Court finds that (i) “extraordinary and

                                     4
Case 1:14-cr-00699-RMB Document 740 Filed 01/25/21 Page 5 of 8 PageID: 9790



compelling reasons warrant the reduction;” (ii) “the defendant

is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g);” and (iii) “the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.2

     The policy statement includes an application note that

specifies the types of medical conditions that qualify as

“extraordinary and compelling reasons.” First, that standard is

met if the defendant is “suffering from a terminal illness,”

such as “metastatic solid-tumor cancer, amyotrophic lateral

sclerosis (ALS), end-stage organ disease, [or] advanced

dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).         Second, the

standard is met if the defendant is:

     (I)   suffering from a serious physical or medical condition,

    (II) suffering from a serious functional or cognitive
         impairment, or



2 The policy statement refers only to motions filed by the BOP
Director. That is because the policy statement was last amended
on November 1, 2018, and until the enactment of the First Step
Act on December 21, 2018, defendants were not entitled to file
motions under § 3582(c). See First Step Act of 2018, Pub. L.
No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf.18 U.S.C. §
3582(c) (2012). In light of the statutory command that any
sentence reduction be “consistent with applicable policy
statements issued by the Sentencing Commission,” 18 U.S.C. §
3582(c)(1)(A)(ii), and the lack of any plausible reason to treat
motions filed by defendants differently from motions filed by
BOP, the policy statement applies to motions filed by defendants
as well.
                                     5
Case 1:14-cr-00699-RMB Document 740 Filed 01/25/21 Page 6 of 8 PageID: 9791



    (III) experiencing deteriorating physical or mental
          health because of the aging process,

           that substantially diminishes the ability of the
           defendant to provide self-care within the
           environment of a correctional facility and from
           which he or she is not expected to recover.

Id. § 1B1.13, cmt. n.1(A)(ii).           The application note also sets

out other conditions and characteristics that qualify as

“extraordinary and compelling reasons” related to the

defendant’s age and family circumstances. Id. § 1B1.13, cmt.

n.1(B)-(C).   The note recognizes the possibility that BOP could

identify other grounds that amount to “extraordinary and

compelling reasons.” Id. § 1B1.13, cmt. n.1(D).

     Here, the Government concedes that given Defendant’s

medical conditions of a BMI in excess of 30 and type II

diabetes, that Defendant is in a high risk category as defined

by the CDC.   Fortunately, the records reflect that Defendant is

being treated for his hypertension and high cholesterol.

     The Court’s analysis does not end, however, once it finds

that the Defendant is in a high risk category.         The Court must

also consider the Section 3553(a) factors, as well as the BOP’s

efforts to protect the Defendant and inmate population.

     On January 4, 2021, the Government advised there were 6

positive cases at Morgantown FCI, see Dkt. No. 737, although the

BOP website shows 41 as of this Opinion.         However, when

Defendant filed his motion, the BOP website showed 125 positive
                                     6
Case 1:14-cr-00699-RMB Document 740 Filed 01/25/21 Page 7 of 8 PageID: 9792



inmates.   See Dkt. No. 730, at 7.       Moreover, the record before

this Court does appear that the BOP is undertaking efforts to

contain the COVID-19 outbreak.

     The Court also finds that Defendant has failed to

demonstrate that he merits release under the § 3553(a) factors.

Under the applicable policy statement, this Court must consider

the § 3553(a) factors, as “applicable,” as part of its analysis.

See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020).

     A sentence reduction here would be inconsistent with the §

3553(a) factors.    First, a reduction would fail to “reflect the

seriousness of the offense,” “promote respect for the law,” and

“provide just punishment for the offense.” 18 U.S.C. § 3553(a).

Defendant’s drug trafficking crime was excessive and long-term,

working with co-conspirators as he cooked cocaine into crack

cocaine. Ironically, the Defendant was employed by the very city

whose community he helped to destroy.        The Government’s

description of Defendant as an unrepentant drug dealer is

justified.

     The “history and characteristics of the defendant” and the

need to protect the public also counsel against granting the

motion.    As set forth in the Government’s opposition, the

Defendant has little regard for the rule of law.          His criminal


                                     7
Case 1:14-cr-00699-RMB Document 740 Filed 01/25/21 Page 8 of 8 PageID: 9793



history certainly reflects that.         The need for deterrence and

the need to punish the Defendant are of particular significance

in this case and, thus, weigh against reducing Defendant’s

sentence.   This is not to say that the Court is unsympathetic to

Defendant’s case.    The fear of contracting COVID-19 permeates

all of society.    But the medical care Defendant is receiving,

the measures put into place by the BOP to address and contain

the virus spread and the §3553 factors cannot warrant

Defendant’s release.     Rather, they counsel in favor of continued

incarceration.

     The Motion is therefore DENIED.

                                  s/Renée Marie Bumb_________
                                  RENÉE MARIE BUMB
                                  United States District Judge

Dated: January 25, 2021




                                     8
